FINCH, J.
(concurring). I concur in the result, but I am unwilling to accede to the proposition that the mortgagee must be a party to the action. This is an action at law. It might be necessary for the insured to prove that the mortgagee had no further interest in the policy, and in that event I do not think it is necessary to make him a *693party to the action. The rule may perhaps be different where the policy contains a “mortgage clause” to the effect that the insurance of the mortgagee should not be invalidated by any act or neglect of the mortgagor or owner of the property, or by any foreclosure or other proceeding or notice of sale relating to the property. Appellant, in his motion to dismiss and in his brief, assumed that there was such a clause in this policy; but I fail to find it in the record. Here the provision was merely for the payment of loss to the mortgagee as its interest may appear.